Title: To George Washington from Henry Lee, 5 September 1780
From: Lee, Henry
To: Washington, George


                        
                            Sir.
                            Sep. 5th 1780 Hackinsack 
                        
                        I have the honor of your Excellency’s letr of the 3d inst. transcribing a complaint exhibited by the Chief
                            Justice of this state against three officers of my corps.
                        the following is the exact state of the matter. When illegible
                             to Monmouth, I posted a party of horse in the vicinity of Brunswic for the speedy communication of
                            intelligence. The inhabitants on whom they were quartered being people whom we had often visited, received us as usual,
                            with hearty welcome, nor did they wish or require the formality of billets.
                        On moving to Easton, I encreased this party by leaving with them the horses unfit for service, &
                            directed the officer (Cornet Lewis) to move them to a more abundant country. He accordingly fixed them in & about 
                                illegibleland meeting house—the people voluntarily agreed with him to keep a
                            given number at their respective farms for a given number of days; this compact superseded the necessity of waiting on the
                            magistrates. Mr Lewis therefore omitted it. Previous to my return from Easton, Capt. Rudolph of the Cavalry joined with his
                            host from Monmouth. He according to the usage of the corps, & Sheriden’s orders, got billet & forage
                            warrants from the magistrate, & acted by virtue of them only. On my junction, the troops with
                            me were also quartered by the authority of the warrant given Capt. Rudulph which was general & designed for the
                            quartering of the whole. I saw & read the warrants given Capt. Rudulph & also saw a letr from the
                            Contractor of the county to Capt. Rudulph (in consequence of his application) procuring payment to the people for the
                            supplys furnished.
                        To the best of my recollection we continued in that country one day only, after my arrival—During that day I
                            visited the quarters of the 2d & 3 troops—I never saw people more pleased, or more affectionate. Not a single
                            complaint was or had been uttered but the soldiers civility was exalted as surpassing any thing they had met with during
                            the war. This is language which I have the happiness of always receiving from the inhabitants. I was not at the cantonment
                            of the 1st Troop, but received the same report from the com. officer, only in the instance of a Mr Senbrook where Capt.
                            Rudulph, of the infantry  an invalid. Doctr Irvin & Cornet Lewis quartered. I enquired of
                            the three officers & was convinced from what they said that the origin of the complaint was the putting a
                            distempered horse into the stable contrary to the will of the farmer. My enquiry was made in the presence of Gen. Heard
                            & another respectable inhabitant—they both replied that it was not worth attending to, as Mr Senbrook &
                            wife were notorious among their neighbors for their ill nature, muttering & discontent. The officers quartered on
                            Mr Senbrook but six days, two of them very sick. They were recommendd there by a magistrate Mr Hoglan, who informed them
                            of the character of the house, & they contracted with Mr Senbrook for their time which they should Stay with him.
                            He agreed & received them. This was the party mentioned in the first of my let. On hearing of
                            the ill nature of Mr Senbrook, on receiving no complaint from him & on understanding the general happiness which
                            had subsisted between the soldiers & the people I did not wait on Mr Senbrook, but moved on my way to the army.
                        The gentlemen complained off, say that they were treated with much abuse by the gentleman & his wife
                            the two last days, from an apprehension that they would continue to quarter on them till my return, which they presumed
                            would be longer than the days agreed on—that one of them, to pose a  of
                                security, into which the farmer got, replied passionately "that unless he held
                            his tongue he would throw him down his well" this is the only expression of passion which escaped from the three, tho’ the
                            subjects of perpetual abuse from morning to night, for two days  & two of the three
                            invalids. “so far transmitted  Chief Justice Bremly 6th Sept.
                        Having given your Exclly a particular relation of the matter in question, I beg leave to assure you, that it
                            is my general rule to conduct every business of my corps in which the people are concerned by and acts from the
                            magistrate—I do not do this when on the lines or on a speedy march thro’ the country. My orderly book & the
                            affectionate treatment we receive from a neighborhood when we return among them are proofs of this assertion—In our
                            variety of movements the ill nature of some, will cause complaints. this is to be expected, & we bear with
                            patience the violence of their spleen. It is my interest as com. officer to introduce such a dyposition, because it
                            preserves discipline & procures better fare for my men. It is my duty, as an obedient officer, & it is my
                            pride as a patriot soldier—My officers participate in the same feelings, & no complainant or advocate for
                            complaints can assert that my men are deficient in discipline—of course the incidental complaints which may be exhibited
                            are the issue of  on the side of the owner of property about to part with it, for a piece of paper,
                            or the mistaken zeal of the soldier. I beg leave to mention what has happened the other day—Forage masters from the army
                            went to Newark & its vicinity, & siezed forage wherever they saw it. The very same day my officer on
                            forage duty was riding about to the magistrates & the contractor, with a letr from me praising their aid—the
                            Magistrates gave their warrant, the contracter in writing promised to notice our certificates—The officer went about from
                            farm to farm with both instruments of writing in his hands—the farmers would give nothing, & he returned to me
                            without a sheaf of oats—the forage mastrs who acted from themselves, passed my quarters with waggons loaded—I found from
                            my officers report, nothing could be done but by force; my horses were starving notwithstanding which, I preferred sending
                            to Trenton for corn, & wait its arrival which came but last night, rather than force the will of the people. This
                            Sir, I resent, & this is the spirit of every part of my conduct with the inhabitants. I have the honor to be Sir
                            with the most perfect respect your Excellencys most obt Set
                        
                            Henry Lee Junr
                            
                                
                            

                        
                    